91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Scott EDISON, Plaintiff-Appellant,v.Captain HUDSON;  Lieutenant Pope, Defendants-Appellees.
No. 96-6220.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 31, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-96-55-5-CT-BR)
Timothy Scott Edison, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief without prejudice on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.   Edison v. Hudson, No. CA-96-55-5-CT-BR (E.D.N.C. Jan. 30, 1996).  To the extent that Appellant contends that Appellees failed to protect him from another inmate, his injuries, if any, were de minimis, and therefore do not provide the basis for a § 1983 claim.   Norman v. Taylor, 25 F.3d 1259 (4th Cir.1994) (in banc), cert. denied, --- U.S. ---, 63 U.S.L.W. 3538 (U.S. Jan. 17, 1995) (No. 94-6011).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.